By the Court:
The action was brought under favor of section 4022a, Revised Statutes (92 O. L., 132). It provides as follows:
“Section 4022a. The board of education of any township, district, (sub-district) joint sub-district, special or village district, within the state of Ohio, shall permit children of school age who reside further than one and one-half miles from the school where they have a legal residence under the school laws of Ohio, to attend the nearest sub-district or joint sub-district school; or the grades below the high school in special and village districts * * * and the per capita current expense of running the school in the district where such children attend, for the term so attending, shall upon the demand of the board of education of such district, be paid by the board of education of the district where such children have a legal residence. ” * * *
Counsel for the plaintiff in error contend that the distance from residence to school is to be taken “as the crow flies.” The courts below properly rejected this aerial view of the subject. The legislation provides for the convenience of children *395in attending school, and the distance is to be taken as they travel along the most direct public highway from the schoolhouse to the nearest portion of the curtilage of their residence.

Judgment affirmed.